Atkinson, J.
1. After a general demurrer to a declaration has been sustained and the cause dismissed by the superior court, and that judgment affirmed in the Supreme Court without condition or direction, the declaration is not amendable. Central R. Co. v. Patterson, 87 Ga. 646 (13 S. E. 525) ; Benning v. Horkan, 123 Ga. 454 (51 S. E. 333) ; Goldsmith v. Georgia R. Co., 62 Ga. 543.
(a) Accordingly it was not erroneous in the present ease, after the decision of the Supreme Court and before the remittitur was made the judgment of the superior court, for the judge to refuse to allow the plaintiffs to reinstate the ease in the superior court for the purpose of affording an opportunity to amend the petition.

Judgment affirmed.


All the Justices concur.